Citation Nr: 0428232	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  02-13 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right ankle 
disability, residuals of laceration of the Achilles tendon.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from January 15, 1968 to 
February 2, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The veteran testified at an April 2003  hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.

In November 2003, the Board remanded the claim to the RO for 
further development and adjudicative action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for a right ankle 
disability, residuals of laceration of the Achilles tendon.

The veteran's service medical records show that he was 
discharged from service in February 1968 on the 
recommendation of a medical board that found that he was 
suffering from a symptomatic scar on his right heel, which 
the medical board considered as not incurred in or aggravated 
by service.

Post-service VA outpatient treatment records dated in June 
2002 showed that the veteran complained of increasing right 
ankle pain.  

The Board remanded the case in November 2003, in part, to 
provide the veteran with a VA orthopedic examination to 
determine the nature and etiology of any current right ankle 
disability, residuals of laceration of the Achilles tendon.  
Specifically, the Board requested that the examiner provide 
an opinion with complete rationale as to whether it is at 
least as likely as not that any current right ankle 
disability is causally related to right ankle disability, 
residuals of laceration of the Achilles tendon, shown in 
service or to any other incident of service.

The veteran underwent a VA orthopedic examination in January 
2004 in which it appeared that, initially, the claims folder 
had not been reviewed.  Furthermore, the examination report 
reflects that the veteran injured his lower back, both legs, 
and fractured his right foot in a car accident in 1975 and 
that he sustained another injury ten years ago.  The 
diagnosis was Achilles tendonitis.  The examiner provided a 
supplement to his report in which he stated that the claims 
folder had been reviewed and pertinent findings from the 
veteran's service medical records were noted.  The examiner 
concluded that the veteran's present right ankle condition, 
chronic Achilles tendonitis, was not likely caused or 
aggravated or worsened by his military service; however, he 
failed to provide a clear rationale for his opinion.  Also, 
medical records pertaining to the veteran's involvement in a 
car accident in 1975 and of another injury approximately 10 
years ago are not of record and action should be taken to 
attempt to obtain those records.

Since June 2004, mail sent to the veteran at an address he 
provided in February 2004 has been returned by the United 
States Postal Service (USPS).  The AMC should take 
appropriate action, to include contacting the USPS and the 
veteran's representative, to obtain a current address for the 
veteran.

Accordingly, this case is REMANDED for the following:

1.  The AMC should take appropriate 
action, to include contacting the United 
States Postal Service and the veteran's 
representative, in order to obtain a 
current address for the veteran.

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of the hospitals   where he 
received treatment for an automobile 
accident in which he was involved in 1975 
and also for a subsequent accident which 
occurred approximately 10 years ago.  
These incidents were referenced by the 
veteran in a January 2004 VA examination 
report and in a February 2004 Statement 
in Support of Claim.  With authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file records identified by the veteran.  

3.  After the development requested above 
has been completed, the AMC should 
contact the VA examiner who conducted the 
January 2004 VA examination and 
supplemental report.  Ask the VA 
examiner, following review of the 
relevant documents in the claims file, to 
supplement his January 2004 report and 
medical opinion reflected in that report 
by answering the questions/opinion 
requests below, and to indicate in 
writing that such a review of the 
relevant documents in the claims file has 
been conducted.  If the examiner desires, 
the veteran may be recalled for 
examination.  

Alternatively, if the VA examiner who 
conducted the January 2004 examination 
and made a report is unavailable, the RO 
should make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded another VA 
orthopedic examination to determine the 
nature and etiology of any current right 
ankle disability, residuals of laceration 
to the Achilles tendon.  All indicated 
studies should be performed.  The 
examiner should be requested to review 
the veteran's claims file, including all 
available pre-service medical records, 
the veteran's complete service medical 
records and all available post-service 
medical records.

The examiner or reviewing physician 
should offer the following opinions with 
complete rationale: 

(a) Whether any right ankle disability, 
residuals of laceration of the Achilles 
tendon, permanently worsened in degree 
during service. 

(b)  Whether it is at least as likely as 
not that any current right ankle 
disability is causally related to right 
ankle disability, residuals of laceration 
of the Achilles tendon, shown in service 
or to any other incident of service.

The claims file must be provided to the 
examiner for review of pertinent 
documents.

4.  The AMC should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the AMC should ensure 
that the VA examination/supplemental 
report complies fully with the above 
instructions; if it does not, the AMC 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the AMC should 
adjudicate the veteran's claim for 
service connection for right ankle 
disability, residuals of laceration of 
the Achilles tendon.

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
SSOC on the issue on appeal, and given 
the opportunity to respond within the 
applicable time before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


